The opinion of the court was delivered by
Royce, J.
It appears by the lease, dated August 21st, 1873, which is referred to, that the seven yearlings in controversy were included with the other personal property then on the farm owned by the plaintiff, that was then leased by the plaintiff to Richard Roberts. Richard was to have the use of the farm and personal property for his own benefit, upon the terms stipulated in the lease, during its continuance. The expense of keeping them would have to be borne by Richard, and whatever profit might result from keeping them would belong to him. The plaintiff had no such interest in them as would give him the right to charge the defendant for their keeping or use.
Before the expiration of the time within which Richard, under *35his contract with the defendant, had the right to redeem the yearlings, Richard sold all his interest in them to the plaintiff.
The payment to Hawley by the check was a payment of his claim, for the security of which he held a lien upon the yearlings, and the plaintiff’s property in them thus became absolute, and not subject to be divested by any arrangement between Richard and the defendant.
The report does not find expressly that the six yearlings that were on the place at the time the barn was burned, and which were taken to Sherwin’s to be kept, and were subsequently taken and driven away by the defendant were the property of the plaintiff, and on the place at the time Christopher Roberts took possession under the verbal lease on the 1st of November, 1876. But from what is found, it is fairly inferrible that such was the fact. But without any such affirmative finding, the plaintiff’s possession is sufficient title to enable him to maintain this action against the defendant.
The judgment is reversed, and judgment rendered on the report for plaintiff to recover the sum of $60, being the value of the six yearlings taken by the defendant, with interest thereon from the 15th of April, 1877, less the sum of $30, being the value of the cow which the plaintiff appropriated to his own use, and interest thereon since the first day of November, 1876.